UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 LCA-VISION INC. (Name of Registrant as Specified in Its Charter) STEPHEN N. JOFFE CRAIG P.R. JOFFE ALAN H. BUCKEY JASON T. MOGEL ROBERT PROBST EDWARD J. VONDERBRINK ROBERT H. WEISMAN THE LCA-VISION FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On January 16, 2009, The LCA-Vision Full Value Committee (the “Committee”) made a preliminary filing with the Securities and Exchange Commission (“SEC”) of a consent solicitation statement relating to the solicitation of written consents from stockholders of LCA-Vision Inc., a Delaware corporation (the “Company”), in connection with seeking to remove and replace the current members of the Board of Directors of the Company. Item 1: On January 25, 2009, the following news story ran in the Cincinnati Enquirer: January 25, 2009 LCA-Vision managers try to hold off takeover Executives get blame, but economy a factor By John Eckberg jeckberg@enquirer.com By June 2008, Alan Buckey, then the executive vice president of finance and chief financial officer of LCA-Vision, had seen enough. The company, a pioneer in the use of lasers to correct vision, had lost market share, was performing fewer procedures and imposed multiple rounds of layoffs. Management blamed the economy for the slide. Then a “no confidence” letter came from 40 physicians, more than 90 percent of the company’s medical staff. So when asked by the board to pick a side, Buckey picked the doctors. “I knew I couldn’t stay any longer after going on record against my boss,” Buckey recalled in a recent interview. On that June day, as Buckey walked past the huge violet eye that stares west down Montgomery Road from the company’s Kenwood headquarters to his car, he suspected that conditions at the company founded by his former boss, Dr. Stephen N. Joffe, would go from bad to worse. But Buckey was not done with LCA-Vision, which has 77 LasikPlus Centers in 33 states. He, Joffe and Joffe’s son, Craig, now are in the midst of a hostile takeover and doing it under the guise of the LCA-Vision Full Value Committee.
